UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7329


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY ANDREWS, a/k/a Wheat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:16-cr-00030-D-3)


Submitted: February 11, 2021                                  Decided: February 22, 2021


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se. Banumathi Rangarajan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Joshua L. Rogers, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews appeals the district court’s order denying his postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Andrews, No. 7:16-cr-

00030-D-3 (E.D.N.C Aug. 24, 2020). We deny Andrews’ motions to expedite as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2